Allowance
This action is responsive to the following communication: Amendment filed on 1/04/2021.  
The Amendment filed on 1/04/2021 is entered. 
Claims 1-4, 8-17 and 20-25 are pending.  
Allowable Subject Matter
Claims 1-4, 8-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15 and 17 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
accessing, at the data connection setting application operating on the wireless device, specifications that comprise at least the access point name settings correlated to one or both of the wireless device and a wireless provider … determining, using the data connection setting application operating on the wireless device, that the specifications and the accessed wireless device settings that comprise at least the access point name settings are not compatible by comparing the wireless device settings accessed to the specifications, the specifications being specific to the wireless device for a wireless network; generating, on a display of the wireless device … instructions to a user to change wireless device settings of the wireless device that comprise at least the access point name settings when the wireless device settings are not compatible


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179